Citation Nr: 0417681	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for impotence, to 
include as secondary to service-connected diabetes mellitus 
associated with herbicide exposure.

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus associated with herbicide 
exposure.

4.  Entitlement to an initial compensable disability rating 
for diabetic retinopathy secondary to diabetes mellitus 
associated with herbicide exposure.

5.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension secondary to diabetes mellitus 
associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1966 to November 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In an August 2001 rating decision, the RO 
granted service connection for diabetes mellitus associated 
with herbicide exposure and assigned an initial 20 percent 
evaluation.  In a November 2001 rating decision, the RO, in 
relevant part, granted service connection for hypertension 
secondary to diabetes mellitus associated with herbicide 
exposure and assigned an initial evaluation of 10 percent; 
granted service connection for diabetic retinopathy 
associated with herbicide exposure and assigned an initial 
noncompensable evaluation; denied service connection for 
impotence secondary to diabetes mellitus associated with 
herbicide exposure; and denied service connection for 
hepatitis C.  The veteran has timely perfected an appeal of 
these determinations to the Board.  

In his September 2002 substantive appeal, the veteran 
requested a hearing at a local VA office before a member of 
the Board; however, by correspondence received by VA in 
October 2002, the veteran expressed a desire to withdraw his 
request.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2003).  

The issues of entitlement to an initial disability rating in 
excess of 20 percent for diabetes mellitus associated with 
herbicide exposure, entitlement to an initial compensable 
disability rating for diabetic retinopathy associated with 
herbicide exposure, and entitlement to an initial disability 
rating in excess of 10 percent for hypertension secondary to 
diabetes mellitus associated with herbicide exposure are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is service-connected for diabetes mellitus 
associated with herbicide exposure.

2.  Resolving all reasonable doubt in favor of the veteran, 
the veteran's current impotence is related to his service-
connected diabetes mellitus associated with herbicide 
exposure.


CONCLUSION OF LAW

Impotence is due to or the proximate result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board observes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 [hereinafter VCAA].  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  
Moreover, in light of this decision, in which the Board finds 
that service connection is warranted for the veteran's 
impotence, the veteran is not prejudiced by the Board's 
review of this claim on the basis of the current record.  The 
Board will therefore proceed with the consideration of this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Factual Background

Service medical records are negative for complaints of 
impotence.  

An August 2001 VA examination report indicates that the 
veteran has had diabetes mellitus since around age 43, 
approximately 10 years ago, and that he has impotence for 
which he is taking Viagra.  The veteran stated that he was in 
Vietnam from 1967 to 1968 and that his diabetes mellitus is 
probably secondary to his exposure to Agent Orange.  The 
examiner diagnosed the veteran with diabetes mellitus type II 
with impotence and retinopathy.

A September 2001 VA examination report indicates that the 
veteran has had diabetes mellitus since 1991 and that he has 
had problems with hypertension, impotence, and nephropathy.  
The veteran indicated that all of his problems are due to 
exposure to Agent Orange in Vietnam.  He is being followed by 
a urologist for the impotence and has been placed on Viagra, 
which apparently has been very successful.  The examiner 
diagnosed the veteran with diabetes mellitus type II with 
impotence which is controlled with Viagra.  The examiner then 
stated that the veteran's impotence is probably secondary to 
his diabetes mellitus.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003).  Service connection may 
also be awarded for a chronic condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) and the veteran presently has the same condition; or 
(2) a chronic disease manifests itself during service (or 
within the presumptive period) but is not identified until 
later and there is a showing of continuity of symptomatology 
after discharge.  38 C.F.R. § 3.303(b) (2003); see 38 C.F.R. 
§ 3.309 (2003).  

At the outset, the Board observes that the veteran is 
service-connected for diabetes mellitus associated with 
herbicide exposure.  

The Board observes that both August and September 2001 VA 
examination reports reflect a diagnosis of diabetes mellitus 
type II with impotence, indicating that the veteran's current 
impotence is related to diabetes.  Moreover, the Board 
observes that the September 2001 examiner opined that the 
veteran's impotence is probably secondary to his diabetes 
mellitus.  In light of the foregoing, in the absence of any 
contradictory medical evidence, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence supports the veteran's claim of entitlement to 
service connection for impotence, as secondary to his 
service-connected diabetes mellitus associated with exposure 
to herbicide.  


ORDER

Service connection for impotence is granted.


REMAND

The veteran contends, in essence, that he developed hepatitis 
C as a result of in-service blood transfusions or unprotected 
sexual intercourse.  

The record shows that the veteran incurred shrapnel wounds to 
the abdomen, left arm and hand, and left leg and foot in 
service.  The Board observes that the veteran is service-
connected for these disabilities.  An October 1982 VA 
examination report shows abnormal liver function.  The report 
also indicates that the veteran suffered a stab wound to the 
back in 1976, which is post-service.  Additionally, a 
November 1999 VA outpatient treatment note indicates that the 
veteran received multiple blood transfusions after suffering 
gunshot wounds in the 1980s.  A December 1999 VA outpatient 
treatment note provides a diagnosis of hepatitis C.  Lastly, 
a June 2001 VA outpatient treatment note indicates that the 
veteran is hepatitis C positive, status post attempt at 
eradication without success.  

Fulfillment of the statutory duty to assist the veteran, now 
established under the VCAA and its implementing regulations, 
also requires VA to provide a medical examination when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty, and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) 
(2003).

Since the underlying etiological basis for the diagnosis of 
hepatitis C in the record on appeal has been called into 
question, the RO should schedule the veteran for a VA 
examination, to include a medical opinion as to whether 
hepatitis C is related to the veteran's period of service.  

On another matter, the Board notes that, in a December 2001 
statement, the veteran expressed disagreement with the 
initial 20 percent disability rating for diabetes mellitus 
associated with herbicide exposure, the initial 
noncompensable disability rating for diabetic retinopathy 
associated with herbicide exposure, and the initial 10 
percent disability rating for hypertension secondary to 
diabetes mellitus associated with herbicide exposure.  The 
Board observes that the veteran has not withdrawn his appeal 
with respect to these issues.  The Board further observes 
that the RO has not issued the veteran a statement of the 
case addressing these issues.  Thus, the Board finds that a 
remand is necessary to correct this procedural deficiency.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2003); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature, extent, and etiology of his 
current hepatitis C.  The veteran's 
claims file, to include a copy of this 
Remand, should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  Based on examination findings, 
medical principles, and historical 
records, including service medical 
records, the examiner should specifically 
state whether the veteran's current 
hepatitis C is related to his period of 
service or due to other causes.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

2.  The RO should again review the issues 
of entitlement to an initial disability 
rating in excess of 20 percent for 
diabetes mellitus associated with 
herbicide exposure, entitlement to an 
initial compensable disability rating for 
diabetic retinopathy associated with 
herbicide exposure, and entitlement to an 
initial disability rating in excess of 10 
percent for hypertension secondary to 
diabetes mellitus associated with 
herbicide exposure.  If the claim is not 
resolved to the veteran's satisfaction, 
the RO must furnish the veteran and his 
representative a statement of the case 
addressing these issues, along with a VA 
Form 9, and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on these 
issues.  The veteran and his 
representative are hereby advised of the 
need to file a timely substantive appeal 
with respect to these issues.  The issues 
should be returned to the Board if, and 
only if, a timely substantive appeal is 
received.

3.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for hepatitis C.  

4.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



